                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                          :
CHOICE HOTELS INTERNATIONAL,
INC.                                      :

        v.                                :    Civil Action No. DKC 18-1680

                                          :
GOPI HOSPITALITY, LLC, et al.
                                          :

                                  MEMORANDUM OPINION

        Plaintiff filed a motion for default judgment on July 24,

2018.        (ECF No. 6).      For the following reasons, the motion will

be granted as to the corporate defendant and denied as to the

individual defendants.

I.      Background

        Plaintiff commenced this action on June 8, 2018 by filing

an   application          to   confirm    an     arbitration      award    against

Defendants Gopi Hospitality, LLC, Upesh Shah (“Mr. Shah”), and

Vipul M. Patel (“Mr. Patel”).            (ECF No. 1).      The attached “Final

Award,” dated January 31, 2018 states Plaintiff established by a

preponderance        of     the    evidence    that:   (1)     Defendants     Gopi

Hospitality, LLC, Mr. Shah, and Mr. Patel materially defaulted

on the franchise agreement entered into on May 7, 2007; (2) the

agreement was properly terminated; and (3) Plaintiff incurred

damages under the franchise agreement.

        Pursuant     to     the    arbitration    clause     in    the    parties’

franchise agreement, Plaintiff commenced arbitration proceedings
with the American Arbitration Association on November 23, 2016.

(ECF No. 1-2, at 1-2).                   Richard T. Seymour (“the arbitrator”)

ordered    Defendants         Gopi       Hospitality,         LLC,    Mr.      Shah,     and    Mr.

Patel     to    pay,     jointly          and     severally,         the       total      sum    of

$229,526.65.           (ECF    No.       1-2,     at    4).        The     total      award     was

comprised of $165,900 in damages for lost profits, $52,138.15 in

damages    other       than    lost       profit       but    including          interest,      and

$11,488.50 for arbitration expenses.                     (Id.).

        Plaintiff served Defendants with a summons and copy of the

application on June 16, 2018.                   (ECF No. 4).          Plaintiff moved for

an entry of default by the Clerk (ECF No. 5) and for default

judgment       (ECF   No.     6)    on    July    24,    2018.           The     Clerk    entered

default against all defendants on August 3, 2018.                                (ECF No. 8).

        Individual Defendants Mr. Shah and Mr. Patel filed a motion

for     extension       of    time       on     August       13,    2018,      requesting        an

additional 30 days to answer Plaintiff’s complaint.                                      (ECF No.

9).      The    court    construed            Defendants’      motion       as    a   motion     to

vacate the entry of default and provided Plaintiff fourteen (14)

days to respond.         (ECF No. 10).

        Defendants      filed      a     “reply    by    the       defendant       towards      the

application filed by the plaintiff for the arbitration award” on

August 11, 2018.             (ECF No. 11).             Plaintiff did not respond to

Defendants’ motion.                In a memorandum opinion and order dated

September 4, 2018, the court accepted the Individual Defendants’

reply as an answer to Plaintiff’s application on behalf of the
                               2
Individual Defendants Mr. Shah and Mr. Patel and reminded the

corporate defendant, Gopi Hospitality, LLC, that it may appear

only through counsel.                 (ECF No. 12).          The opinion and order also

vacated       the    Clerk’s         entry     of       default   as     to    the    Individual

Defendants, Mr. Shah and Mr. Patel.                           (Id.).          Thus, the motion

for default judgment can only apply to the corporate defendant.

II.    Motion for Default Judgment

       A defendant’s default does not automatically entitle the

plaintiff to entry of a default judgment.                              Instead, the decision

to enter default is within the court’s discretion.                                    See Dow v.

Jones, 232 F.Supp.2d 491, 494 (D.Md. 2002); 10A Charles Alan

Wright et al., Federal Practice and Procedure § 2682 (4th ed.

1998) (“Rule 55(a) [] authorizes a default to be entered against

any party who fails to plead or otherwise defend within the 21

days allowed by Rule 12(a).                    Of course, the court has discretion

to    grant    additional            time    to     a    party    to    plead    or    otherwise

defend.”).          The United States Court of Appeals for the Fourth

Circuit has a “strong policy that cases be decided on their

merits,” United States v. Shaffer Equip. Co., 11 F.3d 450, 453

(4th Cir. 1993), but recognizes the court’s discretion to grant

default judgment “when the adversary process has been halted

because   of        an    []       unresponsive         party,”    SEC    v.    Lawbaugh,    359

F.Supp.2d 418, 421 (D.Md. 2005).

       Upon    entry          of    default,      “the     well-pled      allegations       in   a

complaint      as        to    liability       are taken          as    true,    although    the
                                                 3
allegations as to damages are not.”                       Id. at 422.        Fed.R.Civ.P.

54(c) limits the type of judgment that may be entered based on a

party’s default:          “A default judgment must not differ in kind

from, or exceed in amount, what is demanded in the pleadings.”

Thus, where a complaint specifies the amount of damages sought,

the plaintiff is limited to entry of a default judgment in that

amount.     “[C]ourts have generally held that a default judgment

cannot award additional damages . . . because the defendant

could not reasonably have expected that his damages would exceed

that amount.”        In re Genesys Data Techs., Inc., 204 F.3d 124,

132 (4th Cir. 2000).              Here, the damages request in Plaintiff’s

motion for default judgment is an exact replica of the amount

Plaintiff     sought         in    the   application          for       confirmation     of

arbitration award.           Because both the motion and the application

request    damages      in    the    amount     of    $229,526.65,          exclusive     of

interest    and    costs,         Plaintiff’s    motion       for       default    judgment

complies    with    the      damages     requirement        of    Fed.R.Civ.P.       54(c).

(ECF Nos. 1, at 6; 6, at 1-2).1

     Where    default         judgment     is    sought          with    respect    to    an

application       for   confirmation        of       an    arbitration       award,      the

petitioner “must [also] show that it is entitled to confirmation

of the arbitration award as a matter of law.”                           United Cmty. Bank


     1
       Plaintiff’s interest claim is irrelevant here because
Plaintiff is entitled to recover such interest by operation of
law. See 28 U.S.C. § 1961(a) (“Interest shall be allowed on any
money judgment in a civil case recovered in a district court.”).
                                4
v. Arruarana, 2011 WL 2748722, at *2 (W.D.N.C. July 13, 2011)

(citing D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 109–10 (2d

Cir.    2006);   McColl     Partners,    LLC   v.   DME   Holdings,    LLC,    No.

3:10cv274, 2011 WL 971575, at *1 (W.D.N.C. Mar. 17, 2011)).                     As

set forth in 9 U.S.C. § 9:

            If the parties in their agreement have
            agreed that a judgment of the court shall be
            entered upon the award made pursuant to the
            arbitration, and shall specify the court,
            then at any time within one year after the
            award is made any party to the arbitration
            may apply to the court so specified for an
            order confirming the award, and thereupon
            the court must grant such an order unless
            the award is vacated, modified, or corrected
            as prescribed in sections 10 and 11 of this
            title.    If no court is specified in the
            agreement   of   the   parties,  then   such
            application may be made to the United States
            court in and for the district within which
            such award was made.

       The arbitration clause in the parties’ franchise agreement

provides, in part, that “any controversy or claim arising out of

or relating to this Agreement, or the breach of this Agreement,

. . . will be sent to final and binding arbitration,” and that

“[j]udgment on the arbitration award may be entered in any court

having jurisdiction.”         (ECF No. 1-1 ¶ 21).          In compliance with

the arbitration clause, arbitration occurred in and a judgment

was    awarded   in   the   State   of   Maryland.        (ECF   No.   1   ¶   17).

Plaintiff properly complied with 9 U.S.C. § 9 by filing its

application with this court within one year after the award was



                                         5
made.      Thus,    an    order      confirming          the    award    must    be    granted

unless the award is vacated, modified, or corrected.

        Section 10 of the Federal Arbitration Act allows vacatur of

an arbitration award:

               (1)   where  the   award   was  procured                         by
               corruption, fraud, or undue means;

               (2) where there was evident partiality or
               corruption in the arbitrators, or either of
               them;

               (3) where the arbitrators were guilty of
               misconduct in refusing to postpone the
               hearing, upon sufficient cause shown, or in
               refusing to hear evidence pertinent and
               material to the controversy; or of any other
               misbehavior by which the rights of any party
               have been prejudiced; or

               (4) where the arbitrators exceeded their
               powers, or so imperfectly executed them that
               a mutual, final, and definite award upon the
               subject matter submitted was not made.

9   U.S.C.     §   10(a).           Additionally,         the    court    may        vacate   an

arbitration award “if the arbitrator acted in manifest disregard

of law.”       Apex Plumbing Supply, Inc. v. U.S. Supply Co., Inc.,

142     F.3d    188,     193    (4th    Cir.       1998).        Court     review       of    an

arbitrator’s       award       is    strictly       limited       in    scope    “to     avoid

frustrating the fundamental purpose of arbitration, i.e., quick

dispute resolution and avoidance of the expense and delay of

court proceedings.”            Jih v. Long & Foster Real Estate, Inc., 800

F.Supp. 312, 317 (D.Md. 1992).                       Additionally, the burden of

proof is on the party challenging the award to clearly establish

grounds for vacating the award.                    Id.
                                               6
     By failing to answer or otherwise respond to Plaintiff’s

application,     Defendant       Gopi        Hospitality,    LLC        failed       to

demonstrate    grounds    for    vacating      the    arbitration      award.       In

granting   the       award,     the     arbitrator      concluded           that   the

documentary      and     testimonial         evidence     submitted          at     the

arbitration    hearing    was    credible      and    supported    a    finding     in

favor of plaintiff.           (ECF No. 1-2 ¶ 5).          There is no evident

reason   why   the     award    should    not    be    confirmed       as    to    Gopi

Hospitality, LLC.

     Accordingly, Plaintiff’s motion for the entry of a default

judgment in the amount of $229,526.65, together with interest at

the post-judgment rate until paid, plus costs of $400.00 will be

granted as to the corporate defendant, Gopi Hospitality, LLC and

denied without prejudice as to the individual defendants Mr.

Shah and Mr. Patel.       A scheduling order will be entered for the

remaining claims.      A separate order will follow.



                                                /s/
                                      DEBORAH K. CHASANOW
                                      United States District Judge




                                         7
